EXHIBIT 10.01

[FORMFACTOR LOGO]

KEY EMPLOYEE BONUS PLAN

As adopted on April 10, 2006
As amended on February 15, 2007


I.          PURPOSE

This Key Employee Bonus Plan (this “Plan”) is designed to enable FormFactor,
Inc. (the “Company”) to be competitive with the rest of the industry in
attracting and retaining key talent and to provide an incentive, in addition to
base salary compensation, to those key professionals of the Company who have
substantial opportunity to influence achievement of important corporate
objectives and subsequent Company growth.  In addition, this Plan (1) more
closely aligns personal interests of such key professionals with Company and
stockholder interests, (2) encourages such key professionals to continue as
employees of the Company, and (3) positions the Company as a company that
provides better-than-market rewards for better-than-market performance.

Participants in this Plan may include the Company’s chief executive officer,
president, senior vice presidents, vice presidents, senior directors and other
full-time employees as determined by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). 


II.        BONUS AWARDS

Bonus awards under this Plan are payable in cash, less any applicable
withholdings.  Actual bonus awards are based on a combination of specific
percentage achievement of corporate objectives and specific percentage
achievement of personal objectives, as applicable.  The Committee shall
determine the period during which the corporate and personal objectives are to
be measured, which may be an annual period, a six month period or such other
period approved by the Committee (the “Measurement Period”).  Bonus awards are
payable during the next fiscal quarter following the completion of the
applicable Measurement Period.  Corporate and personal objectives are designed
to reflect both long and short-term performance targets and goals.  The split
between corporate objectives and personal objectives is established for
participants based on job grade, level of responsibility and scope of work in
the Company’s organization.   Specific bonus target percentages, expressed as a
percentage of annual base salary (as defined below), and actual bonus awards for
the chief executive officer and participants directly reporting to the chief
executive officer (the “Executive Staff”) will be determined for each
Measurement Period by the Committee.  Specific bonus target percentages,
expressed as a percentage of annual base salary, and actual bonus awards for
participants other than those referenced in the prior sentence will be
determined for each Measurement Period by the Committee’s authorized designee,
which shall initially be the chief executive officer.  The bonus target
percentages may be different for each participant.     


III.       CORPORATE OBJECTIVES

The corporate objectives for this Plan, including, if applicable, threshold,
target and maximum levels for each corporate objective, shall be determined by
the Committee for each Measurement Period.  Corporate objectives may include
various financial, operational and other measures of corporate performance, all
as determined and as defined by the Committee. 

The weight of each corporate objective shall be determined by the Committee. 
The Committee may

1


--------------------------------------------------------------------------------


require that the Company must achieve certain minimum performance in an
applicable Measurement Period in order for bonus awards under this Plan to be
payable in such Measurement Period.  Participants may have the potential to
receive increasing bonus amounts if the Company exceeds certain performance
targets as determined by the Committee.

The Committee shall determine as soon as practicable after the end of each
Measurement Period whether the corporate objectives for such period were
achieved and, if so, the level of achievement of such corporate objectives.


IV.       PERSONAL OBJECTIVES

The Committee is responsible for establishing personal objectives for the
Company’s chief executive officer.  The chief executive officer will work with
participants who directly report to the chief executive officer to identify
personal objectives for their participation in this Plan, and such personal
objectives shall be approved by the chief executive officer.  In addition, the
Committee shall review the personal objectives of all participants who are
members of the Executive Staff and who are officers within the meaning of
Section 16 of the Securities Exchange Act of 1934.  Other participants will work
with their immediate supervisors to identify personal objectives for their
participation in this Plan, and such personal objectives shall be approved by
the participant’s management.  Participants may be required to achieve certain
minimum performance in an applicable Measurement Period in order for bonus
awards under this Plan to be payable in such Measurement Period, and each
personal objective may have a maximum payout limit.

The level of achievement of personal objectives for the Company’s chief
executive officer, if established in an applicable Measurement Period, and for
the Executive Staff shall be reviewed and approved by the Committee.  The level
of achievement of personal objectives for participants other than those
referenced in the prior sentence shall be reviewed and approved by the chief
executive officer.


V.         ANNUAL BASE SALARY

The annual base salary (exclusive of overtime, shift premiums, housing or car
allowances, bonuses, equity compensation, benefits, etc.) earned by a
participant in the applicable Measurement Period will be used for calculating
the bonus award payment in such Measurement Period.  Participants who enter this
Plan during a Measurement Period will, therefore, receive a pro-rated payout
based on the date they become eligible to participate in this Plan. 


VI.       MISCELLANEOUS PROVISIONS


A.        ADMINISTRATION

The Committee has full power and authority to administer and interpret this Plan
and to adopt such rules and regulations consistent with the terms of this Plan
as such committee may deem necessary or advisable to carry out the provisions of
this Plan.  All determinations and interpretations of the Committee or its
authorized designees with respect to the exercise of their respective
responsibilities shall be binding on the participants. 

B.        Eligibility; Termination of Employment

In order to be eligible for a bonus award under this Plan, an employee must be a
full-time employee, in good performance standing at the end of the applicable
Measurement Period and employed with the Company on the last day of the
applicable Measurement Period.  Bonus awards for any participant on a

2


--------------------------------------------------------------------------------


paid or unpaid leave of absence will be adjusted to reflect time on leave.  If
prior to the end of the applicable Measurement Period a participant’s employment
terminates by way of retirement, normal retirement date, death, or total and
permanent disability (as determined under the Company’s Long-Term Disability
Plan), and the participant would have been entitled to the payment of the award
if his/her employment had not so terminated, payment of the award shall be
pro-rated based on the number of completed weeks of the award period during
which the participant was an employee.  If a participant’s employment terminates
by reason of death, payment of the award shall be made to the participant’s
beneficiary under the Company’s 401(k) Retirement Plan, and if there is none, to
the participant’s estate.


C.        CHANGE IN CONTROL OF COMPANY

In the event of (1) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary or a reincorporation of the Com­pany in a different jurisdiction),
(2) a merger in which the Company is the surviving corporation but after which
the stockholders of the Company immediately prior to such merger (other than any
stockholder that merges, or which owns or controls another corporation that
merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company, (3) the sale of substantially all of the assets
of the Company, or (4) the acquisition, sale, or transfer of more than 50% of
the outstanding shares of the Company by tender offer or similar transaction,
all bonus awards will be deemed to have been earned at 100% of the target value
for the Measurement Period (and for the next consecutive Measurement Period if
it falls within the same fiscal year) in which such change of control of the
Company is consummated and will be paid to the applicable participant
immediately prior to the change of control.


D.        TRANSFER OF RIGHTS

The rights and interests of a participant under this Plan may not be assigned or
transferred, except for bonus awards that are payable to a participant under
this Plan, which may be assigned or transferred by will and the laws of descent
or distribution.


E.         RIGHT TO EMPLOYMENT

Employment at the Company is at-will.  Participation in this Plan shall not
confer on any employee the right to continued employment in the same or any
other capacity, nor shall this Plan interfere with the right of the Company to
discharge any participant at any time for any reason.


F.         RIGHTS TO PLAN

No employee or other person shall have any claim or right to be granted a bonus
award under this Plan, nor shall participation in this Plan in one Measurement
Period grant any right to participate in this Plan in any subsequent Measurement
Period.  Notwithstanding anything in this Plan to the contrary, the Committee
shall have the power, in its sole discretion, to terminate any individual’s
participation in this Plan or to reduce the bonus award payable to any
participant (or to determine that no bonus award shall be payable to such
participant) prior to the time the amount otherwise would have become payable
under this Plan.  


G.        WITHHOLDING

The Company shall have the right to deduct from each bonus award paid under this
Plan any taxes or other withholdings required by law, or any 401(k), employee
stock purchase plan or other benefit elections previously approved in writing by
a participant to be withheld with respect to such awards.

 

3


--------------------------------------------------------------------------------



H.        UNALLOCATED FUNDS

Monies that are unallocated due to the corporate objectives, or the personal
objectives not being satisfactorily achieved by one or more participants, as
determined by the Committee, will remain part of the Company’s operating funds.


I.          DURATION, AMENDMENT, SUSPENSION AND TERMINATION

This Plan is applicable for plan years beginning on and after January 1, 2006. 
Each plan year shall be the Company’s fiscal year.  The Committee may amend or
suspend this Plan, in whole or in part, or terminate this Plan at any time with
respect to the current or any subsequent Measurement Period.

 

4


--------------------------------------------------------------------------------